Exhibit 10.2

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (“Agreement”) is made and entered as of
June 15, 2008 (the “Agreement Date”) between Angeion Corporation (the “Company”)
and Mr. William J. Kullback (“you”).

 

RECITALS

 

WHEREAS, the Board considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its shareholders.  In this connection, the Board recognizes
that the possibility of a Change in Control may arise and that this possibility
and the uncertainty and questions that it may raise among management may result
in the departure or distraction of management personnel to the detriment of the
Company and its shareholders.

 

WHEREAS, the Board has determined that appropriate steps should be taken to
minimize the risk that Company management will depart prior to a Change in
Control, thereby leaving the Company without adequate management personnel
during such a critical period, and to reinforce and encourage the continued
attention and dedication of members of the Company’s management to their
assigned duties without distraction in circumstances arising from the
possibility of a Change in Control.  In particular, the Board believes it
important, should the Company or its shareholders receive a proposal for
transfer of control, that you be able to continue your management
responsibilities without being influenced by the uncertainties of your own
personal situation.

 

WHEREAS, the Board recognizes that continuance of your position with the Company
involves a substantial commitment to the Company in terms of your personal life
and professional career and the possibility of foregoing present and future
career opportunities, for which the Company receives substantial benefits. 
Therefore, to induce you to remain an employee of the Company, this Agreement,
which has been approved by the Board, sets forth the benefits that the Company
agrees will be provided to you in the event your employment with the Company is
terminated in connection with a Change in Control under the circumstances
described below.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, you and the Company hereby agree as follows:

 

1.                                       Definitions.  The following terms will
have the meaning set forth below unless the context clearly requires otherwise. 
Terms defined elsewhere in this Agreement will have the same meaning throughout
this Agreement.

 

(a)                                  “Affiliate” means (i) any corporation at
least a majority of whose outstanding securities ordinarily having the right to
vote at elections of directors is owned directly or indirectly by the Parent
Corporation or (ii) any other form of business entity in that the Parent
Corporation, by virtue of a direct or indirect ownership interest, has the right
to elect a majority of the members of such entity’s governing body.

 

(b)                                 “Agreement” means this agreement as amended,
extended or renewed from time to time in accordance with its terms.

 

--------------------------------------------------------------------------------


 

(c)                                  “Base Salary” means your annual base salary
from the Company at the rate in effect immediately prior to a Change in Control
or at the time Notice of Termination is given, whichever is greater.  Base
Salary includes only regular cash salary and is determined before any reduction
for deferrals pursuant to any nonqualified deferred compensation plan or
arrangement, qualified cash or deferred arrangement or cafeteria plan.

 

(d)                                 “Benefit Plan” means any

 

(i)            employee benefit plan as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended;

 

(ii)           cafeteria plan described in Code Section 125;

 

(iii)          plan, policy or practice providing for paid vacation, other paid
time off or short- or long-term profit sharing, bonus or incentive payments; or

 

(iv)          stock option, stock purchase, restricted stock, phantom stock,
stock appreciation right or other equity-based compensation plan that is
sponsored, maintained or contributed to by the Company for the benefit of
employees (or their families and dependents) generally or you (or your family
and dependents) in particular.

 

(e)                                  “Board” means the board of directors of the
Parent Corporation duly qualified and acting at the time in question.  On and
after the date of a Change in Control, any duty of the Board in connection with
this Agreement is nondelegable and any attempt by the Board to delegate any such
duty is ineffective.

 

(f)                                    “Cause” means:

 

(i)                                     your gross misconduct;

 

(ii)                                  your willful and continued failure to
perform substantially your duties with the Company (other than a failure
resulting from your Incapacity as defined in your Employment Agreement) after a
written demand for substantial performance is delivered to you by the Chief
Executive Officer that specifically identifies the manner in which you have not
substantially performed your duties and provides for a reasonable period of time
within which you may take corrective measures; or

 

(iii)                               your conviction (including a plea of nolo
contendere) of willfully engaging in illegal conduct constituting a felony or
gross misdemeanor under federal or state law that is materially and demonstrably
injurious to the Company or that impairs your ability to perform substantially
your duties for the Company.

 

An act or failure to act will be considered “gross” or “willful” for this
purpose only if done, or omitted to be done, by you in bad faith and without
reasonable belief that it

 

2

--------------------------------------------------------------------------------


 

was in, or not opposed to, the best interests of the Company.  Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Company’s board of directors (or a committee thereof) or based upon the
advice of counsel for the Company will be conclusively presumed to be done, or
omitted to be done, by you in good faith and in the best interests of the
Company.  Notwithstanding the foregoing, you may not be terminated for Cause
unless and until there has been delivered to you a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the entire
membership of the Board at a meeting of the Board called and held for the
purpose (after reasonable notice to you and an opportunity for you, together
with your counsel, to be heard before the Board), finding that in the good faith
opinion of the Board you were guilty of the conduct set forth above in
clauses (i), (ii) or (iii) of this definition and specifying the particulars
thereof in detail.

 

(g)                                 “Change in Control” means any of the
following:

 

(i)                                     the sale, lease, exchange or other
transfer, directly or indirectly, of all or substantially all of the assets of
the Parent Corporation, in one transaction or in a series of related
transactions, to any Person;

 

(ii)                                  any Person, other than a “bona fide
underwriter,” is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of 30 percent or more of the
combined voting power of the Parent Corporation’s outstanding securities
ordinarily having the right to vote at elections of directors (regardless of any
approval by the continuity directors);

 

(iii)                               a merger or consolidation to which the
Parent Corporation is a party if the shareholders of the Parent Corporation
immediately prior to the effective date of such merger or consolidation have,
solely on account of ownership of securities of the Parent Corporation at such
time, “beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act)
immediately following the effective date of such merger or consolidation of
securities of the surviving company representing less that 50% of the combined
voting power of the surviving corporation’s then outstanding securities
ordinarily having the right to vote at elections of directors (regardless of any
approval by the continuity directors);

 

(iv)                              the continuity directors cease for any reason
to constitute at least a majority the Board; or

 

(v)                                 a change in control of a nature that is
determined by outside legal counsel to the Parent Corporation, in a written
opinion specifically referencing this provision of the Agreement, to be required
to be reported (assuming such event has not been “previously reported”) pursuant
to Section 13 or 15(d) of the Exchange Act, whether or not the Parent
Corporation is then subject to such reporting requirement.

 

3

--------------------------------------------------------------------------------


 

For purposes of this Section 1(g), a “continuity director” means any individual
who is a member of the Board at the date hereof, while he or she is a member of
the Board, and any individual who subsequently becomes a member of the Board
whose election or nomination for election by the Parent Corporation’s
shareholders was approved by a vote of at least a majority of the directors who
are continuity directors (either by a specific vote or by approval of the proxy
statement of the Parent Corporation in which such individual is named as a
nominee for director without objection to such nomination).  For purposes of
this Section 1(g), a “bona fide underwriter” means a Person engaged in business
as an underwriter of securities that acquires securities of the Parent
Corporation through such Person’s participation in good faith in a firm
commitment underwriting until the expiration of 40 days after the date of such
acquisition.

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended.  Any reference to a specific provision of the Code includes a
reference to such provision as it may be amended from time to time and to any
successor provision.

 

(i)                                     “Company” means the Parent Corporation,
any Successor and any Affiliate.

 

(j)                                     “Date of Termination” following a Change
in Control (or prior to a Change in Control if your termination was either a
condition of the Change in Control or was at the request or insistence of any
Person related to the Change in Control) means:

 

(i)                                     if your employment is to be terminated
by you for Good Reason, the date specified in the Notice of Termination which in
no event may be a date more than 15 days after the date on which Notice of
Termination is given unless the Company agrees in writing to a later date;

 

(ii)                                  if your employment is to be terminated by
the Company for Cause, the date specified in the Notice of Termination;

 

(iii)                               if your employment is terminated by reason
of your death, the date of your death; or

 

(iv)                              if your employment is to be terminated by the
Company for any reason other than Cause or your death, the date specified in the
Notice of Termination, which in no event may be a date earlier than 15 days
after the date on which a Notice of Termination is given, unless you expressly
agree in writing to an earlier date.

 

In the case of termination by the Company of your employment for Cause, if you
have not previously expressly agreed in writing to the termination, then within
the 30-day period after your receipt of the Notice of Termination, you may
notify the Company that a dispute exists concerning the termination, in which
event the Date of Termination will be the date set either by mutual written
agreement of the parties or by the judge or arbitrators in a proceeding as
provided in Section 11 of this Agreement.  During the pendency of any such
dispute, you will continue to make yourself available to provide

 

4

--------------------------------------------------------------------------------


 

services to the Company and the Company will continue to pay you your full
compensation and benefits in effect immediately prior to the date on which the
Notice of Termination is given (without regard to any changes to such
compensation or benefits that constitute Good Reason) and until the dispute is
resolved in accordance with Section 11 of this Agreement.  You will be entitled
to retain the full amount of any such compensation and benefits without regard
to the resolution of the dispute unless the judge or arbitrators decide(s) that
your claim of a dispute was frivolous or advanced by you in bad faith.

 

(k)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.  Any reference to a specific provision of the
Exchange Act or to any rule or regulation thereunder includes a reference to
such provision as it may be amended from time to time and to any successor
provision.

 

(l)                                     “Good Reason” means:

 

(i)                                     the Company effects a material
diminution of your title or duties as in effect immediately prior to the Change
in Control (other than, if applicable, any such change directly attributable to
the fact that the Parent Corporation is no longer publicly owned); provided,
however, that Good Reason does not include a change in your status, position(s),
duties or responsibilities caused by an insubstantial and inadvertent action
that is remedied by the Company within 15 calendar days after receipt of notice
of such change is given by you;

 

(ii)                                  a reduction by the Company in your Base
Salary, or a failure to provide a reasonably comparable bonus program, or an
adverse change in the form or timing of the payment thereof, as in effect
immediately prior to the Change in Control or as thereafter increased;

 

(iii)                               the failure by the Company to cover you
under Benefit Plans that, in the aggregate, provide substantially similar
benefits to you and your family and dependents at a substantially similar total
cost to you (e.g., premiums, deductibles, co-pays, out of pocket maximums,
required contributions and the like) relative to the benefits and total costs
under the Benefit Plans in which you were participating at any time during the
90-day period immediately preceding the Change in Control;

 

(iv)                              the Company’s requiring you to be based more
than 30 miles from where your office is located immediately prior to the Change
in Control, except for required travel on the Company’s business, and then only
to the extent substantially consistent with the business travel obligations that
you undertook on behalf of the Company during the 90-day period immediately
preceding the Change in Control (without regard to travel related to or in
anticipation of the Change in Control);

 

(v)                                 the failure by the Company to obtain from
any Successor the assent to this Agreement contemplated by Section 5 of this
Agreement;

 

5

--------------------------------------------------------------------------------


 

(vi)                              any purported termination by the Company of
your employment that is not properly effected pursuant to a Notice of
Termination and pursuant to any other requirements of this Agreement, and, for
purposes of this Agreement, no such purported termination will be effective; or

 

(vii)                           any refusal by the Company to continue to allow
you to attend to matters or engage in activities not directly related to the
business of the Company which, at any time prior to the Change in Control, you
were not expressly prohibited in writing by the Board from attending to or
engaging in.

 

Your continued employment does not constitute consent to, or waiver of any
rights arising in connection with, any circumstances constituting Good Reason. 
Your termination of employment for Good Reason as defined in this
Section 1(l) will constitute Good Reason for all purposes of this Agreement
notwithstanding that you may also thereby be deemed to have retired under any
applicable retirement programs of the Company.

 

(m)                               “Notice of Termination” means a written notice
given on or after the date of a Change in Control (unless your termination
before the date of the Change in Control was either a condition of the Change in
Control or was at the request or insistence of any Person related to the Change
in Control) which indicates the specific termination provision in this Agreement
pursuant to which the notice is given.  Any purported termination by the Company
or by you for Good Reason on or after the date of a Change in Control (or before
the date of a Change in Control if your termination was either a condition of
the Change in Control or was at the request or insistence of any Person related
to the Change in Control) must be communicated by written Notice of Termination
to be effective; provided, that your failure to provide Notice of Termination
will not limit any of your rights under this Agreement except to the extent the
Company demonstrates that it suffered material actual damages by reason of such
failure.

 

(n)                                 “Parent Corporation” means Angeion
Corporation and any Successor.

 

(o)                                 “Person” means any individual, corporation,
partnership, group, association or other “person,” as such term is used in
Section 14(d) of the Exchange Act, other than the Parent Corporation, any
Affiliate or any benefit plan(s) sponsored by the Parent Corporation or an
Affiliate.

 

(p)                                 “Successor” means any Person that succeeds
to, or has the practical ability to control (either immediately or solely with
the passage of time), the Parent Corporation’s business directly, by merger,
consolidation or other form of business combination, or indirectly, by purchase
of the Parent Corporation’s outstanding securities ordinarily having the right
to vote at the election of directors or all or substantially all of its assets
or otherwise.

 

2.                                       Term of Agreement.  This Agreement is
effective immediately and will continue in effect for the duration of your
employment with the Company or, if a Change in Control has occurred

 

6

--------------------------------------------------------------------------------


 

during the term of this Agreement, for a period of 18 months following the month
during which the Change in Control occurs or, if later, until the date on which
the Company’s obligations to you arising under or in connection with this
Agreement have been satisfied in full.

 

3.                                       Benefits upon a Change in Control
Termination.  You will become entitled to the benefits described in this
Section 3 if and only if:  (a) (i) the Company terminates your employment for 
any reason, other than your death, Incapacity (as defined in your Employment
Agreement) or Cause (upon termination for death, Incapacity or Cause, you will
receive the benefits outlined in your Employment Agreement), or (ii) you
terminate your employment with the Company for Good Reason; (b) the termination
occurs either within the period beginning on the date of a Change in Control and
ending on the last day of the 18th month that begins after the month during
which the Change in Control occurs or prior to a Change in Control if your
termination was either a condition of the Change in Control or was at the
request or insistence of a Person related to the Change in Control; and (c) you
sign a release of claims in favor of the Company, in substantially the form as
attached as Exhibit A to your Employment Agreement, and you do not revoke or
rescind your release of claims within the time period specified therein.  The
Company will not be required to begin making any payments to you under this
Agreement until the expiration of the rescission and revocation periods set
forth in the release of claims, except that benefits previously vested prior to
termination, including those under paragraph 3(a)(ii), will be paid within 30
days of your termination whether or not you sign a release.  Nothing in this
Change in Control Agreement affects the vesting, exercisability or other terms
of any stock option or other equity grant, or other benefits vested as of the
date of termination, and all stock options and other grants and benefits are
covered by the terms of the grants and the plans under they were issued.

 

(a)                                  Cash Payment.  Within 20 days of your
execution of a release of claims in favor of the Company, in substantially the
form attached as Exhibit A, provided that you do not revoke or rescind your
release as specified therein, the Company will make a lump-sum cash payment to
you in an amount equal to

 

(i)                                     1.5 times your annual Base Salary, and

 

(ii)                                  the unpaid portion, if any, of any bonus
and incentive amounts earned by you for the fiscal year ending prior to the
termination of your employment that you are eligible to receive under the terms
of the applicable bonus and incentive plan.

 

(b)                                 Group Health Plans.  You will be eligible to
elect continued group health and life coverage, including medical and dental
coverage, as otherwise required under applicable state continuation law and the
Consolidated Omnibus Budget Reconciliation Act of 1986, 29 U.S.C. §§ 1161-1168;
26 U.S.C. § 4980B(f), as amended, and all applicable regulations (referred to
collectively as “COBRA”) from the Date of Termination.  For the first 12 months
of the 18-month period, the Company will continue to pay its share of the
healthcare and life insurance premiums for your family coverage and you will be
obligated to pay your share of the cost associated with the coverage as if you
were still actively employed by the Company (without regard to any reduction in
these benefit that constitutes Good Reason).  If, during this 12-month

 

7

--------------------------------------------------------------------------------


 

period, you become employed by a third party and eligible for any health care or
life insurance coverage provided by that third party, the Company will not,
thereafter, be obligated to continue to pay this amount.  You will be
responsible for the full cost of any health care or life insurance coverage
after the end of the 12 months.

 

(c)                                  Out Placement Assistance.  The Company will
pay up to ten percent of your Base Salary for out placement counseling to you. 
Such payments will be made either directly to the counselor or to you within 30
days after presentation of an invoice for services rendered or to be rendered. 
No payment shall be made for services to be rendered more than two years after
the Date of Termination.

 

If, on or after the date of a Change in Control, an Affiliate is sold, merged,
transferred or in any other manner or for any other reason ceases to be an
Affiliate or all or any portion of the business or assets of an Affiliate are
sold, transferred or otherwise disposed of and the acquiror is not the Parent
Corporation or an Affiliate (a “Disposition”), and you remain or become employed
by the acquiror or an affiliate of the acquiror (as defined in this Agreement
but substituting “acquiror” for “Parent Corporation”) in connection with the
Disposition, you will be deemed to have terminated employment on the effective
date of the Disposition for purposes of this Section 3 unless (x) the acquiror
and its affiliates jointly and severally expressly assume and agree, in a manner
that is enforceable by you, to perform the obligations of this Agreement to the
same extent that the Company would be required to perform if the Disposition had
not occurred and (y) the Successor guarantees, in a manner that is enforceable
by you, payment and performance by the acquiror.

 

4.                                       Indemnification.  Following a Change in
Control, the Company will indemnify and advance expenses to you to the full
extent permitted by law for damages, costs and expenses (including, without
limitation, judgments, fines, penalties, settlements and reasonable fees and
expenses of your counsel) incurred in connection with all matters, events and
transactions relating to your service to or status with the Company or any other
corporation, employee benefit plan or other entity with whom you served at the
request of the Company.  The Company’s obligation to indemnify you will not,
however, extend to or cover any damages, penalties, fines, judgments, costs or
expenses resulting from your own intentional misconduct or resulting from any
violation by you of any criminal statute where you had reasonable cause to
believe the conduct was unlawful.  The Company agrees to obtain or maintain
directors and officers’ liability insurance, covering you following a Change in
Control with substantially the same limits and coverages that are in place
immediately prior to the Change in Control.

 

5.                                       Successors.  The Parent Corporation
will seek to have any Successor, by agreement in form and substance satisfactory
to you, assent to the fulfillment by the Company of the Company’s obligations
under this Agreement.  Failure of the Parent Corporation to obtain such assent
at least three business days prior to the time a Person becomes a Successor (or
where the Parent Corporation does not have at least three business days’ advance
notice that a Person may become a Successor, within one business day after
having notice that such Person may become or has become a Successor) will
constitute Good Reason for termination by you of your employment.  The date on
which any such succession becomes effective will be deemed the Date of
Termination, and Notice of Termination will be deemed to have been given on that
date.  A

 

8

--------------------------------------------------------------------------------


 

Successor has no rights, authority or power with respect to this Agreement prior
to a Change in Control.

 

6.                                       Binding Agreement.  This Agreement
inures to the benefit of, and is enforceable by, you, your personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If you die while any amount would be still payable to
you under this Agreement if you had continued to live, all such amounts, unless
otherwise provided in this Agreement, will be paid in accordance with the terms
of this Agreement to your devisee, legatee or other designee or, if there be no
such designee, to your estate.

 

7.                                       No Mitigation.  You will not be
required to mitigate the amount of any benefits the Company becomes obligated to
provide to you in connection with this Agreement by seeking other employment or
otherwise.  The benefits to be provided to you in connection with this Agreement
may not be reduced, offset or subject to recovery by the Company by any benefits
you may receive from other employment or otherwise.

 

8.                                       No Setoff.  The Company has no right to
setoff benefits owed to you under this Agreement against amounts owed or claimed
to be owed by you to the Company under this Agreement or otherwise.

 

9.                                       Taxes and Withholding.  All benefits to
be provided to you in connection with this Agreement will be subject to required
withholding of federal, state and local income, excise and employment-related
taxes.  If payment or provision of any amount or other benefit that is in the
reasonable good faith determination of the Company “deferred compensation”
subject to Section 409A of the Internal Revenue Code (the “Code”) at the time
otherwise specified in this Agreement or elsewhere would in the reasonable good
faith determination of  the Company subject such amount or benefit to additional
tax pursuant to Section 409A(a)(1)(B) of the Code, and if payment or provision
thereof at a later date would avoid any such additional tax, then you agree that
the payment or provision thereof will be postponed to the earliest date on which
the amount or benefit can be paid or provided in the reasonable good faith
determination of  the Company without incurring any such additional tax, but in
no event later than six months and one day following the date of your
termination date.  In the event of any such delay of any payment or benefit, the
Company agrees that the payment or benefit will be accumulated and paid in a
single lump sum on such earliest date, together with interest for the period of
delay, compounded annually, equal to 120% of the federal short term rate under
Section 1274(d) of the Code in effect on the date the payment should otherwise
have been provided.  Withholding by Company.  You authorize the Company to
withhold, report and transmit to each tax authority all income, employment and
excise tax required to be withheld from any amounts payable under this
Agreement.  You, and not the Company, will be solely responsible for any and all
taxes, including but not limited to, excise taxes under Sections 280G and 409A
of the Code, in excess of any required tax withholding under the preceding
sentence.

 

10.                                 Notices.  For the purposes of this
Agreement, notices and all other communications provided for in, or required
under, this Agreement must be in writing and will be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid and addressed to each
party’s respective address set forth on the first page of this Agreement
(provided that all notices to the Company

 

9

--------------------------------------------------------------------------------


 

must be directed to the attention of the chair of the Board), or to such other
address as either party may have furnished to the other in writing in accordance
with these provisions, except that notice of change of address will be effective
only upon receipt.

 

11.                                 Disputes/Arbitration.  Any disputes arising
under or in connection with this Agreement (including without limitation the
making of this Agreement) will be settled by final and binding arbitration to be
held in Minneapolis, Minnesota in accordance with the rules and procedures of
the American Arbitration Association.  If any dispute is settled by arbitration,
the parties will select a mutually agreeable single arbitrator to resolve the
dispute or if they fail or are unable to do so, each side will within the
following 10 business days select a single arbitrator and the two so selected
will select a third arbitrator within the following 10 business days.  The
arbitration award or other resolution may be entered as a judgment at the
request of the prevailing party by any court of competent jurisdiction in
Minnesota or elsewhere.  The arbitrator may construe or interpret, but may not
ignore or vary the terms of this Agreement, and may be bound by controlling
law.  Each party will bear its own costs and attorneys’ fees in connection with
the arbitration; provided, however, that the Company will pay 75%, and you will
pay 25%, of the costs and expenses of the arbitrator(s) and any administrative
or other fees associated with such arbitration.

 

12.                                 Related Agreements.  To the extent that any
provision of any other Benefit Plan or agreement between the Company and you
limits, qualifies or is inconsistent with any provision of this Agreement, then
for purposes of this Agreement, while such other Benefit Plan or agreement
remains in force, the provision of this Agreement will control and such
provision of such other Benefit Plan or agreement will be deemed to have been
superseded, and to be of no force or effect, as if such other agreement had been
formally amended to the extent necessary to accomplish such purpose.  Nothing in
this Agreement prevents or limits your continuing or future participation in any
Benefit Plan provided by the Company and for which you may qualify, and nothing
in this Agreement limits or otherwise affects the rights you may have under any
Benefit Plans or other agreements with the Company.  Amounts which are vested
benefits or which you are otherwise entitled to receive under any Benefit Plan
or other agreement with the Company at or subsequent to the Date of Termination
will be payable in accordance with such Benefit Plan or other agreement.

 

13.                                 No Employment or Service Contract.  Nothing
in this Agreement is intended to provide you with any right to continue in the
employ of the Company for any period of specific duration or interfere with or
otherwise restrict in any way your rights or the rights of the Company, which
rights are hereby expressly reserved by each, to terminate your employment at
any time for any reason or no reason whatsoever, with or without cause.

 

14.                                 Change of Affiliate Status.  This Agreement
will become null and void if, prior to a Change in Control:  (a) an Affiliate is
sold, merged, transferred or in any other manner or for any other reason ceases
to be an Affiliate or all or any portion of the business or assets of an
Affiliate are sold, transferred or otherwise disposed of and no Change in
Control occurs in connection therewith; (b) your primary employment duties are
with the Affiliate at the time of the occurrence of such event; and (c) you do
not, in conjunction therewith, transfer employment directly

 

10

--------------------------------------------------------------------------------


 

15.                                 Joint and Several Liability.  The Company
with whom you were employed immediately before your Date of Termination has
responsibility for benefits to which you or any other person are entitled
pursuant to this Agreement but to the extent such Company is unable or unwilling
to provide such benefits, Medical Graphics Corporation will be jointly and
severally responsible therefor to the extent permitted by applicable law.

 

16.                                 General Provisions.

 

(a)                                  This Agreement may not be amended or
modified except by a written agreement signed by both of us.

 

(b)                                 In the event that any provision or portion
of this agreement is determined to be invalid or unenforceable for any reason,
the remaining provisions of this Agreement will remain in full force and effect
to the fullest extent permitted by law.

 

(c)                                  This Agreement will bind and benefit the
parties hereto and their respective successors and assigns, but none of your
rights or obligations hereunder may be assigned by either party hereto without
the written consent of the other, except by operation of law upon your death.

 

(d)                                 This Agreement has been made in and will be
governed and construed in accordance with the laws of the State of Minnesota
without giving effect to the principles of conflict of laws of any jurisdiction.

 

(e)                                  No failure on the part of either party to
exercise, and no delay in exercising, any right or remedy under this Agreement
will operate as a waiver; nor will any single or partial exercise of any right
or remedy preclude any other or further exercise of any right or remedy.

 

(f)                                    Any notice or other communication under
this Agreement must be in writing and will be deemed given when delivered in
person, by overnight courier (with receipt confirmed), by facsimile transmission
(with receipt confirmed by telephone or by automatic transmission report), or
upon receipt if sent by certified mail, return receipt requested, as follows (or
to such other persons and addresses as may be specified by written notice to the
other party):

 

If to Angeion Corporation:

Angeion Corporation

Attention:  Chief Executive Officer

350 Oak Grove Parkway

Saint Paul, Minnesota 55127

 

If to you:

Mr. William J. Kullback

18020 33rd Place South

Plymouth, Minnesota 55447

 

11

--------------------------------------------------------------------------------


 

(g)                                 This Agreement and the Employment Agreement,
contains our entire understanding and agreement with respect to these matters
and supersedes and replaces the Original Change in Control Agreement and all
other previous agreements, discussions, or understandings, whether written or
oral, between or on the same subjects.

 

(h)                                 In the event any provision of this Agreement
is held unenforceable, that provision will be severed and will not affect the
validity or enforceability of the remaining provisions.  In the event any
provision is held to be overbroad, that provision will be deemed amended to
narrow its application to the extent necessary to render the provision
enforceable according to applicable law.

 

(i)                                     All terms of this Agreement intended to
be observed and performed after the termination of this Agreement will survive
such termination and will continue in full force and effect thereafter.

 

(j)                                     The headings contained in this Agreement
are for convenience only and in no way restrict or otherwise affect the
construction of the provisions hereof.  Unless otherwise specified herein,
references in this Agreement to Sections or Exhibits are to the sections or
exhibits to this Agreement.  This Agreement may be executed in multiple
counterparts, each of which is an original and all of which together will
constitute one and the same instrument.

 

 

Dated:

 

 

 

 

 

 

 

 

William J. Kullback

 

 

 

 

 

 

Dated:

 

 

ANGEION CORPORATION

 

 

 

 

 

By

 

 

 

 

 

 

 

Its

 

 

 

 

 

 

 

As to Section 15 of this Agreement only:

 

 

 

 

 

Dated:

 

 

MEDICAL GRAPHICS CORPORATION

 

 

 

 

 

By

 

 

 

 

 

 

 

Its

 

 

12

--------------------------------------------------------------------------------